Citation Nr: 0407234	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right foot 
arthritis due to osteomyelitis of the third metatarsal (MT) 
head.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for cervical 
spondylosis.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for a hip disorder.  

6.  Entitlement to service connection for dysthymia.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In a June 2003 statement, the veteran raised the issues of 
entitlement to service connection for meningitis and for a 
spinal tap problem.  These issues are referred to the RO.  


FINDINGS OF FACT

1.  Osteomyelitis of the right third toe clearly and 
unmistakable existed prior to the veteran's entry into active 
service.  

2.  The veteran's right foot arthritis due to osteomyelitis 
of the 3rd MT head did not undergo a permanent increase in 
severity during service.  

3.  A low back disorder was not present in service or until 
many years thereafter, and has not been related to service by 
competent medical evidence.  

4.  A cervical spine disorder was not present in service or 
until many years thereafter, and has not been related to 
service by competent medical evidence.   

5.  There is no competent medical evidence of record of a 
current diagnosis of hepatitis C.  

6.  There is no competent medical evidence of record of a 
current diagnosis of a hip disorder.

7.  A psychiatric disorder, diagnosed as dysthymia, was not 
present in service, was not diagnosed within one year of 
service, and was not related to service by competent medical 
evidence.  


CONCLUSIONS OF LAW

1.  Right foot arthritis due to osteomyelitis of the 3rd MT 
head preexisted service and was not aggravated therein.  
38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2003).  

2.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

3.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).  

4.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

5.  A hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

6.  Dysthymia was not incurred in or aggravated by active 
service, nor may this psychiatric disorder be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Here, only after the January 2001 rating action was 
promulgated did the AOJ, in a July 2002 letter, notify the 
veteran of the VCAA and its effect on his claims.  However, 
the letter did not contain the fourth element set forth in 
Pelegrini.  Although the VCAA letter provided to the veteran 
does not contain the fourth element, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  Subsequent to the 
letter in July 2002, an April 2003 statement of the case 
(SOC) was provided to the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The SOC included the pertinent law 
and regulations pursuant to VCAA.  Both the letter in July 
2002 and the April 2003 SOC specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  In this case, the evidence includes the 
veteran's service medical records and VA outpatient records 
from November 1994 to January 2003 as well as private medical 
records from several different physicians dated from November 
2000 to October 2003.  The veteran does not contend and the 
evidence does not indicate that there is additional relevant 
post-service medical evidence that has not been obtained.  
The veteran has also been provided VA compensation 
examinations with respect to the issues being decided.  
Consequently, no further development is necessary for 
resolution of the claims for service connection or the 
increased rating issue.  

Moreover, the veteran was also provided the opportunity to 
testify at a hearing before a Veterans Law Judge.  He 
withdrew his request for this hearing in 2003.  It is 
concluded by the Board that the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Statement of the 
Case (SOC) [or Supplemental Statement of the Case (SSOC)] was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.   All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
dysthymia to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2003). In VAOPGCPREC 3-2003, VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was concluded that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid.  VAOPGCPREC 3-2003 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.
A.  Osteomyelitis of the right 3rd toe

The veteran seeks service connection for right foot arthritis 
due to osteomyelitis of the 3rd MT head on the basis that 
this disorder preexisted active service and was aggravated by 
excessive running and jumping while undergoing physical 
training in basic training.  

Service medical records reflect that, at the time of his 
February 1968 induction examination, the veteran had 
osteomyelitis of the right 3rd toe following a fracture of 
his right foot.  The veteran reported that the condition had 
been present since the veteran was 15 years old.  X-rays in 
February 1968 showed deformity and sclerosis of the proximal 
phalanx of the right 3rd toe.  This was consistent with old 
chronic osteomyelitis.  The veteran was accepted into service 
with a 1A profile.  A March 1970 Medical Board report noted 
that the veteran continued to complain of toe pain with 
physical use and that a December 1968 podiatry consultation 
recommended discharge from service as unfit.  However, no 
action was taken.  Another recommendation was made in March 
1970 because of diagnosis of arthritic changes in the 3rt 
metatarsal head of the right foot secondary to osteomyelitis 
which existed prior to service.  After examination, the 
Medical Board found that he had a palpable enlargement and 
tenderness of the 3rd MT head of the right foot with a 
moderately high arch resulting in a marked amount of pressure 
on that area.  X-ray confirmed an old osteomyelitis of the 
right 3rd MT head with arthritic changes.  The Medical Board 
recommended that the veteran be discharged from service as 
unfit for duty due to arthritis of the right foot, secondary 
to osteomyelitis of the 3rd metatarsal head that existed 
prior to entry into service without service aggravation. The 
Medical Board specifically noted that there was no 
aggravation of the disability during service. 

A December 1997 VA medical record shows that the veteran 
complained of injury to the right toe after dropping a log on 
it.  X-ray revealed a minimally displaced fracture of the 
tuft of the right great toe.  

Upon review, the Board notes that osteomyelitis of the right 
3rd toe was noted upon induction examination.  The veteran 
has not alleged otherwise.  The Board finds that clear and 
unmistakable evidence established that the osteomyelitis of 
the right 3rd toe preexisted service and the statutory 
presumption of soundness has therefore been rebutted.  

The Board must now address whether service connection may be 
granted on the basis that the veteran's preexisting right 
foot condition was aggravated during service.  The Court has 
held that the presumption of aggravation is not applicable 
unless the preservice disability underwent an increase in 
severity during service.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  While the veteran is competent as a layperson to 
report that on which he has personal knowledge, (See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994)), he is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board will look to the medical 
evidence of record.

The evidence includes the inservice medical board report 
which specifically noted that this disorder preexisted 
service and was not aggravated therein.  It is noted that 
postservice records reveal a minimally displaced fracture of 
the right great toe in 1997, but that this was subsequent to 
a postservice injury.  There is nothing in the postservice 
treatment records suggesting that any current right foot 
complaints are related to service.  Moreover, the record does 
not contain any medical evidence or medical opinion that the 
veteran's preexisting toe condition was aggravated, that is 
permanently increased in severity beyond the natural 
progression, during service.

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for right foot 
arthritis due to osteomyelitis of the 3rd MT head.  The 
evidence is simply not convincing that the veteran's right 
foot disorder underwent an increase in severity beyond 
natural progression during his active duty.  Accordingly, the 
claim is denied.  

B.   Low Back Disorder, a Cervical Spine Disorder, and 
Dysthymia

The veteran contended that he is entitled to service 
connection for a low back disorder, cervical spine disorder, 
and dysthymia.  The veteran reported that he was involved in 
2 accidents when working at the base golf course during 
service.  In one incident, he was going too fast and hit a 
locked gate.  He stated that he rolled down a hill.  The 
second accident involved a pick-up truck in which he swerved 
to avoid another vehicle and drove up the side of a hill.  
The truck rolled back to the road.  He reported he was 
treated and released.

Service medical records are negative for complaints of, or 
treatment for, a low back disorder, a cervical spine 
disorder, or a psychiatric disorder.  

Postservice private and VA treatment records dated from 1994 
through 2003 are of record.  A VA report in September 1994 
indicates that the veteran's medical history included back 
surgery following a motor vehicle accident.  An assessment, 
however, does not indicate a chronic back disorder.  There is 
also no indication when or where this alleged back surgery 
was performed.  VA X-ray of the cervical spine in April 1999 
was interpreted as showing cervical spondylosis at the levels 
of C3-4 and C6-7.  

VA outpatient treatment records from the mid-1990s to 2003 
reflect that the veteran was seen for complaints of 
depression, difficulty sleeping, and frustration.  Diagnoses 
include dysthymia and major depressive disorder without 
psychotic features.

In a November 2000 statement, a private physician, P.S., 
M.D., reported that the veteran had been treated for back 
pain and body aches.  The physician opined that it was 
possible that the symptoms resulted from injuries during 
service, but that he/she was unable to "provide any 
attestation to that."  

A private chiropractor's records from 2001 and 2002 show that 
the veteran was treated for back and neck complaints.  A 
private physician's March 2001 X-ray report reflects a normal 
lumbosacral spine.  In the cervical spine, there was 
spondylosis with disc narrowing, plus anterolisthesis at C5-
6.  

VA records show that in August 2001 the veteran was seen for 
low back pain which had been present for several years.  He 
was also seen for hip and neck pain.  Physical examination 
showed tenderness over the sacral region and moderate loss of 
motion in flexion and extension. Muscle strength was 5/5 and 
sensation was intact.  He had tight hamstrings, calf, and 
gluteals.  

As indicated above, postservice records reflect that the 
veteran has been found to have disorders of the low back and 
the cervical spine, and to suffer from dysthymia.  The 
veteran claims that he was involved in 2 inservice vehicle 
accidents which could have caused his back and neck problems.  
However, there is nothing in the record to corroborate that 
these alleged accidents occurred.  The service medical 
records are negative for treatment for residuals of these 
alleged incidents and they were never mentioned by the 
veteran until November 2000, more than 30 years after the 
alleged injuries occurred.  

While the veteran is competent as a layperson to report that 
on which he has personal knowledge, (See Layno v. Brown, 6 
Vet. App. 465, 470 (1994)), he is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board will look to the medical 
evidence of record.  

Here, while a private physician indicated that it was 
"possible" that the veteran's symptoms resulted from 
injuries he reportedly sustained in service, the private 
physician stated that he was unable to "provide attestation 
to that."  Moreover, the record does not contain any medical 
evidence or competent medical opinion specifically relating 
the veteran's current low back, cervical spine or dysthymic 
disorders to specific events or incidents in service.  
Furthermore, the evidence of record does not contain a 
diagnosis of major depressive disorder within one year of 
separation from service.  The first diagnosis of such was 
more than 20 years after service.

Simply put, the record is devoid of clinical evidence which 
shows that the veteran's current low back, neck, and 
dysthymia, are related to service in any way.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claims of service connection 
for a low back disorder, a cervical spine disorder, and 
dysthymia, and they must be denied.  

C.  Hepatitis C and a Hip Disorder

Service medical records are negative for complaints, 
diagnosis, or treatment for hepatitis C, or a hip condition.  

A July 1996 VA X-ray of the right hip was interpreted as 
negative.  A private physician, P.S., M.D., reported in a 
November 2000 statement that the veteran had been treated for 
body aches and that it was possible that the symptoms 
resulted from injuries during service, but that he/she was 
unable to "provide any attestation to that."  A private 
chiropractor's records from 2001 and 2002 show that the 
veteran was treated for hip complaints.  

However, the Board notes that the evidence of the record does 
not show that the veteran has ever received a competent 
medical diagnosis of either a right hip disorder or hepatitis 
C.  While he has been treated for hip complaints subsequent 
to that date, no chronic hip disorder has been reported.  
Likewise, there is no diagnosis of hepatitis C during service 
or in the postservice private or VA treatment records.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability). 

Therefore, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of current hepatitis C or a hip disability, 
the claims must be denied.


ORDER

Entitlement to service connection for right foot arthritis 
due to osteomyelitis of the third metatarsal (MT) head is 
denied.  

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for cervical spondylosis is 
denied.  

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for a hip disorder is 
denied.  

Entitlement to service connection for dysthymia is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



